SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Western District of New York, and was argued by counsel.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the order of said District Court denying defendant’s request for bail be and it hereby is affirmed substantially for the reasons stated in Judge Arcara’s Decision and Order dated July 23, 2001.
We have considered all of defendant’s contentions in support of her request for reversal of the district court’s order and have found them to be without merit. The order of the district court denying bail is affirmed; the motion to reverse that order is denied.